DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-10 are pending and examined on the merits.    
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on April 29th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the patient input parameters" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Instead, claim 3 should be dependent on claim 1 where the term is defined. 
Claim 4 recites the limitation "the perfusion input parameters " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Instead, claim 4 should be dependent on claim 1 where the term is defined. 
Claim 6 recites the limitation "the oxygen input parameters " in line 1.  There is insufficient antecedent basis for this limitation in the claim. Instead, claim 6 should be dependent on claim 1 where the term is defined. 
Claim 8 recites the limitation " the carbon dioxide production input parameters " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Instead, claim 8 should be dependent on claim 1 where the term is defined. 
As a result, claims 1, 5 and 7 are also rejected based on their claim dependency under 112(b).
Claim limitation “a means for authorized practitioners to formally document the decision to deviate from a medical facility defined protocol or the specific patient care plan”, “input means for setting critical values for a patient, ranges of critical value, and alarm points when the critical values are outside of the ranges by providing appropriate defined notifications / prompts and/or recommended actions in real time”,  “means to set a range for the delivery value” and  “means to compare the calculated indexed oxygen delivery value against an indexed oxygen delivery value threshold” 
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranucci (US PGPUB 2015/0272487).
Regarding Claim 2, Ranucci discloses a monitoring system (monitoring system, 10) for surgical operations comprising:
 a controller configured to (first computing program 12 paragraph 0118; also see Fig. 6 [computing programs 12, 13 and 14 are part of controller 10]): 
receive a hematocrit and/or hemoglobin value of a patient (paragraph 0115: The HCT value is continuously measured through a hematocrit reading cell (42) placed inside the arterial or venous circuit of the heart-lung machine (3))(Fig. 6), 
receive a pump flow rate value (paragraph 0116)(Fig. 6), 
receive an arterial oxygen saturation value of the patient (a fourth computing program 15 that receives as input values the values of arterial oxygen saturation (Sat(a)) and arterial oxygen tension (PaO2) manually entered by the operator., paragraph 0121; also see Fig. 6), 
calculate an indexed oxygen delivery value based on at least each of the arterial oxygen saturation value, the hematocrit and/or hemoglobin value, a body surface area of the patient, and the pump flow rate value (calculate the indexed pump flow from the pump flow and the value of body surface area (BSA), paragraph 0090; The fourth computing program 15, according to the equation (4), calculates the indexed oxygen delivery value (DO2i), paragraph 0121),
means (paragraph 0089: set by user, or calculated by a temperature detecting device) to set a range for the delivery value (paragraph 0092: setting an oxygen delivery threshold value), 
means (comparator,18) to compare the calculated indexed oxygen delivery value against an indexed oxygen delivery value threshold (paragraph 0121; also see Fig. 6, oxygen value is sent to comparator which compares it to a threshold value.), and 
trigger an alarm (alarm, 12) if the calculated indexed oxygen delivery value is outside of the range of delivery value (paragraph 0125; also see Fig. 6); and 
an optional display operably coupled to the controller, the display configured to display: in a first window of the display, the calculated indexed oxygen delivery value (The VCO2i value as calculated by the computing program 19 is sent to the display 11 and displayed in real time in a window 57 in its graphical relationship 58 as a function of time, paragraph 0127) (Fig. 7), and in a plurality of windows (window, 61 and 62)  positioned at least partially around the first window (61), paragraph 0129; also see Fig. 7).

Regarding Claim 3, Ranucci discloses the system according to claim 2, wherein the patient input parameters include a patient's height and the patient's weight, and the at least one patient morphology value includes a body surface area value for the patient (paragraph 0118) (Figs. 6 and 7).

Regarding Claim 6, Ranucci discloses the system according to claim 2, wherein the oxygen delivery input parameters include an SaG2 and a PaO2, and the oxygen consumption input parameters include an SvO2 and a PvO2 (a data input device, to allow the operator to manually input the data regarding the arterial oxygen saturation (Sat(a)) [or SaO2) and the arterial oxygen tension (PaO2, paragraph 0082; PvO2=venous oxygen tension (mmHg) ) (paragraph 0036-0048).

Regarding Claim 7, Ranucci discloses the system according to claim 6, wherein at least one oxygen delivery value is a function of cardiac bypass pump flow, the SaO2 and the PaO2, (paras 0043 and 0047), and at least one oxygen consumption value is a function of the cardiac bypass pump flow, the SvO2, and the PvO2 (paras 0041 and 0048) and at least one oxygen consumption value is a function of the cardiac bypass pump flow, the SvO2, and the PvO2, and the processor also calculates a ratio of oxygen delivery (DO2) to oxygen consumption (VO2), or a ratio of indexed oxygen delivery (DO2i) to indexed oxygen consumption (VO2i), or both ratios (FIG. 2 is a diagram showing the relationship [ratio in Fig.] between DO2 and VO2 in the range observed during medical conditions, paragraph 0069; also see Fig. 2; 02 ER=V02/DO2, paragraph 0045).

Regarding Claim 8, Ranucci discloses the system according to claim 2, wherein the carbon dioxide production input parameters include an expired CO2 and a sweep gas flow (Qs) through an oxygenator of a heart-lung machine (continuously detect the exhaled CO2 (eCO2) value and send it to the processor; a data input device allowing the operator to manually input data regarding the gas flow of the heart-lung machine; computing means able to calculate the CO2 production (VCO2i) from the preset gas flow and the exhaled CO2 (eCO2) detected, paragraph 0091 ).

Regarding Claim 9, Ranucci discloses the system according to claim 2, wherein at least one carbon dioxide production value is a function of the expired CO2 and the sweep gas flow (Qs) through the oxygenator of the heart- lung machine (continuously detect the exhaled CO2 (eCO2) value and send it to the processor; a data input device allowing the operator to manually input data regarding the gas flow  of the heart-lung machine; computing means able to calculate the CO2 production (VC02i) from the preset gas flow (Vee) and the exhaled CO2 (eCO2) detected, paragraph 0091 ), and the processor also calculates a ratio of oxygen delivery (DO2) to carbon dioxide production (VCO2), or a ratio of indexed oxygen delivery (DO2i) to indexed carbon dioxide production (VCO2i), or both the ratio of oxygen delivery (DO2) to carbon dioxide production (VCO2) and the ratio of indexed oxygen delivery (DO2i) to indexed carbon dioxide production (VCO2i) (paragraph 0091).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over (Ranucci) (US PGPUB 2015/0272487) in view of (Colister) (US PGPUB 2019/0205002)
Regarding Claim 1, Ranucci teaches monitoring system for care protocols (paragraph 002), wherein the system comprises:
 a plurality of sensors operably connected to electronic devices to input data from a patient to an interface, said sensors being disposed to measure critical values from a patient (Heart-Lung Machine Interfaced Data The monitoring device 10 is equipped with some electrical connections to the heart-lung machine 3, as to continuously receive data collected by adequate sensors placed in specific positions of the heart-lung machine, paragraph 0112);
a processor operably connected to the interface to date stamp and receive, agnostically, data signals corresponding to received data input pertaining to one or more input parameters (paragraph 0106; With specific reference to FIG. 6, the operation of the monitoring system 10 is described below. The processor of the monitoring system 10 includes a first computing program 12 paragraph 0118; a second computing program 13 that receives the input value of the pump flow as detected by the pump 4 of the heart-lung machine 3, paragraph 0119; also see Fig. 6), wherein specific data values collected from the multiple data sources may be used in more than one output calculation formula, the processor calculates one or more output values based on the one or more input parameters  (a second computing program 13 that receives the input value of the pump flow as detected by the pump 4 of the heart-lung machine 3, paragraph 0119; A third computing program 14 receives the input value HGT as detected by the hematocrit reading cell 43 placed inside the venous or arterial line of the heart-lung machine. The third computing program 14, based on the equation (6), calculates the hemoglobin value Hb, paragraph 0120; The fourth computing program 15, according to the equation (4 ), calculates the indexed oxygen delivery value (DO2i), paragraph 0121).
and compares said output values to said critical values to determine in real time whether said output values are outside an acceptable range (paragraph 0123; also see Figs. 6 and 7); and 
input means for setting critical values for a patient, ranges of critical value, and alarm points (paragraphs 0125, 0126, and 0128); when the critical values are outside of the ranges by providing appropriate defined notifications / prompts and/or recommended actions in real time (paragraph 0125); 
said interface configured to receive data input pertaining to one or more input parameters selected from the group consisting of patient input parameters, perfusion input parameters, oxygen delivery input parameters, oxygen consumption input parameters, carbon dioxide production input parameters, narcotic input parameters, blood pressure input parameters, and other critical patient input parameters, and combinations thereof (paragraph 0112);
wherein the interface includes a manual input for at least one or more input parameters by a user (FIGS. 7 and 8) (paragraph 0107) and a machine input configured to receive sensor-derived input from one or more sensors (paragraph 0112); and 
wherein the system is operable to perform one or more functions directed to calculating and monitoring critical steps or values for a patient and enables the output values for monitoring or for display, in real time, including the output values calculated by the processor, and the range of critical values (a window 61 where the indexed pump flow value arriving from the computing program 13 is displayed; and a window 62 where the body surface area of the patient is displayed as calculated by the computing program 12., paragraph 0129; also see Fig. 7).
Ranucci fails to disclose allowing users to define process control limits and when appropriate change these limits of a process control in real time, as appropriate for the care of the specific patient; the processor to date stamp and receive the data signals agnostically, a means for authorized practitioners to formally document the decision to deviate from a medical facility defined protocol or the specific patient care plan. 
Colister is in the field of improving patient outcomes (Abstract) and teaches allowing users to define process control limits and when appropriate change these limits of a process control in real time as appropriate for the care of the specific patient (see Fig. 3 [see steps 9 and 10, analyze findings in real-time and critical control points process limits may be changed based on real-time findings]); the processor to date stamp and receive the data signals agnostically (A preferred system utilizes an agnostic approach to communications between data sources and data targets, paragraph 0078; the data can come from the patient 100, electronic medical devices 102, work stations 103, patient record data storage 106, remote displays 108, remote access devices 109, mobile devices 110, reference materials 111, internet links 112, paragraph 0082), a means for authorized practitioners to formally document the decision to deviate from a medical facility defined protocol or the specific patient care plan (paragraph 0095; also see Fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ranucci in view of Colister for the purpose of allowing the hospital to utilize any number of suppliers and/or device models within the interoperability environment, thereby eliminating the need to buy new equipment just to achieve interoperability, and allowing access to all relevant patient data from all applicable sources and a means to store accurately, timely and completely all relevant data regarding patient care and patient response/outcome (Colister, paragraph 0078)

Regarding Claim 10, Ranucci in view of Colister teaches system of claim 1. Ranucci teaches a system further comprising a monitor display assembly (display, 11) operably connected to receive the one or more output values calculated by the processor (paragraph 0106; Figs. 6 and 7), wherein the monitor display assembly includes a display (window, 61 or 62) configured for monitoring at least one of the one or more output values calculated by the processor (program, 12 or 13) the range of the critical values, and the real time value of the output value (paragraph 0129; Fig. 7) .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over (Ranucci) (US PGPUB 2015/0272487) in view of Jones (US PGPUB 2018/0344919 A1)
Regarding Claim 4, Ranucci teaches the system according to claim 2. However, Ranucci fails to teach wherein the perfusion input parameters include a patient's pre-cardiac bypass blood volume per unit weight, the patient's pre-cardiac bypass hematocrit (paragraph 0112), a priming volume, and a prime-off volume. Jones teaches a clinical parameter calculation-simulation-monitoring system (abstract) used in cardiac bypass surgeries (paragraph 0001) wherein the perfusion input parameters include a patient's pre-cardiac bypass blood volume per unit weight, the patient's pre-cardiac bypass hematocrit, a priming volume, and a prime-off volume (paragraph 0009).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the perfusion input parameters of Ranucci to include a patient's pre-cardiac bypass blood volume per unit weight, the patient's pre-cardiac bypass hematocrit, a priming volume, and a prime-off volume similar to that disclosed by Jones so that various calculations using ratios including these parameters can be made throughout the procedure (Jones, paragraph 0009).
	
Regarding Claim 5, Ranucci in view of Jones teaches the system according to claim 4. However, Ranucci fails to teach wherein the perfusion input parameters further include a hematocrit of packed red blood cells, a volume of a packed red blood cell infusion, and a volume of a fresh frozen plasma infusion and/or a volume expander infusion, and the at least one vascular fluids value includes an intra-cardiac bypass hematocrit value or an intra-cardiac bypass hemoglobin value. Jones teaches wherein the perfusion input parameters further include a hematocrit of packed red blood cells, a volume of a packed red blood cell infusion, and a volume of a fresh frozen plasma infusion and/or a volume expander infusion, and the at least one vascular fluids value includes an intra-cardiac bypass hematocrit value or an intra-cardiac bypass hemoglobin value (paragraph 0009).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the perfusion input parameters of Ranucci to include a hematocrit of packed red blood cells, a volume of a packed red blood cell infusion, and a volume of a fresh frozen plasma infusion and/or a volume expander infusion, and the at least one vascular fluids value includes an intra-cardiac bypass hematocrit value or an intra-cardiac bypass hemoglobin value similar to that disclosed by Jones so that various calculations using ratios including these parameters can be made throughout the procedure (Jones, paragraph 0009).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170102846 A1, US 20130220907 A1, and US 20200222549 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Benjamin J Klein/Primary Examiner, Art Unit 3781